PeR CtjRiam.
Each of the parties offered evidence in support of their contentions. The evidence offered would warrant, but not compel, the court to find that either of the parties was proper and fit, and that the best interest of the child would be served by awarding custody to either. In that situation, the findings made by the court are conclusive. Spitzer v. Lewark, 259 N.C. 50, 120 S.E. 2d 620. The order, based on the established facts, is proper, G.S. 17-39.1, Spitzer v. Lewark, supra.
Upon disagreement of counsel as to what should constitute the case on appeal, Judge Johnston, by order dated September 19, 1964, settled the case on appeal. Respondent now moves in this Court to amend the case on appeal by .incorporating therein an affidavit dated September 3, 1964, the date of the hearing, and an affidavit dated September 10, 1964. The record does not disclose to what extent, if any, the facts asserted in the affidavits entered into the court’s findings. The motion is denied. The judgment is
. Affirmed.